DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims benefit to U.S. Provisional Application No. 63/076020, filed September 9, 2020. Claims 1-27 are given an earliest effective filing date of September, 9, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claims 1, 9-10, 13-14 and 18-20, and 23-24 are objected to because of the following informalities:
Claims 1, 9-10, and 18-20 use acronyms without first defining what they represent in the independent claims (see for example, “PD-1”, “PD-L1”, “IL-2”).  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  Appropriate correction is required.
Claims 13 and 23 refer to “effector-less Fc mutation” and claims 14 and 24 refer to “effectorless Fc mutation”. Claims should recite identical language for the same invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-18, are 21-27 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a therapeutic method comprising administering to a subject a combination therapy comprising a PD-1-targeted IL-2 variant immunocytokine in combination with a PD-L1 antibody, wherein the PD-1-targeted IL-2 variant immunocytokine comprises the polypeptide sequences of SEQ ID NOs: 7, 8, and 9 (iii), does not reasonably provide enablement for a method for treating disease wherein the PD-1-targeted IL-2 variant immunocytokine comprises SEQ ID NO: 7, 8, or 9 (ii). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
Nature of the invention/breadth of claims
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the methods of claims 1-8, 11-18, are 21-27 is that the combination therapy of PD-1-targeted IL-2 variant immunocytokine comprising SEQ ID NO: 7, 8, or 9 of claim 1 (ii) and PD-L1 antibody is a treatment method for cancer. SEQ ID NO: 7 comprises the heavy chain variable domain VH and a polypeptide for IL-2; SEQ ID NO: 8 comprises VH; and SEQ ID NO: 9 comprises the light chain variable domain VL.

State of the art/predictability
The invention is related to a PD-1-targeted IL-2 variant immunocytokine that binds to PD-1 and IL-2. The art at the time the instant application was filed provided enabling guidance for the use of a PD-1-targeted IL-2 variant immunocytokine polypeptide of SEQ ID NOs: 7, 8, and 9 for the treatment of cancer US 2018/0326010 (“Codarri Deak”, published November 11, 2018, PTO-892) (para 345). Neither the prior art nor the instant disclosure provides guidance for a PD-1-targeted IL-2 variant immunocytokine comprising the polypeptide of SEQ ID NO: 7, 8, or 9.

Guidance/working examples
The specification discloses four PD-1-targeted IL-2 variant immunocytokine variants, (i) SEQ ID NOs: 5, 6, and 2; (ii) SEQ ID NO: 7, 8, or 9; (iii) SEQ ID NOs: 7, 8, and 9; and (iv) SEQ ID NOs: 12, 13, and 14. The specification provides examples to demonstrate that in vivo treatment with PD-1-targeted IL-2 variant immunocytokine (SEQ ID NO: 7, 8, and 9) in combination with an anti-PD-1 antibody inhibits tumor growth. Although this example demonstrates the use of this combination therapy for cancer, the teaching of the disclosure does not enable a combination therapy using PD-1-targeted IL-2 variant immunocytokine variant SEQ ID NO: 7, 8, or 9. Alternative sequences that would be needed to create a functional immunocytokine in combination with either SEQ ID NO: 7, 8, or 9 are not provided in the disclosure.
The instant specification is not enabling for claim 1 or the claim limitations dependent on claim 1, including claims 2-8, 11-18, and 21-27, because one cannot follow the guidance presented therein, or within the art at the time of filing, and predictably practice the claimed method without engaging in extensive and undue experimentation. Given that the nature of the invention is in vivo treatment of cancer, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in animal and/or human subjects, in order to demonstrate whether the invention could or could not be used. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation for treating cancer. 
                Therefore, in light of the above factors, it is seen that undue experimentation would be necessary to use the invention of claim 1(ii) in the method claims 2-9, 11-18, and 21-27, and claims 1-9, 11-18, and 21-27 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and claim 25 limit claim 1 and claim 18, respectively, and recite the limitation “wherein the subject is treated with or was pre-treated with an immunotherapy.” It is unclear what the limitation is, as the inventions of claims 1 and 18, upon which claims 15 and 25 are dependent, are comprised of multiple immunotherapies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0326010 (“Codarri Deak”, published November 11, 2018, PTO-892) in view of Desai et al (“Desai” PTO-892).
Regarding claims 1 and 9, Codarri Deak teaches a PD-1 targeted IL-2 variant immunocytokine comprising a heavy chain variable domain VH of SEQ ID NO: 14 (instant SEQ ID NO: 5), light chain variable domain VL of SEQ ID NO: 15 (instant SEQ ID NO: 6), and an IL-2 polypeptide sequence of SEQ ID NO: 20 (instant SEQ ID NO: 2). In other embodiments, the immunocytokine is comprised of SEQ ID NOs: 22, 24, and 25 (instant SEQ ID NOs: 7, 8, and 9) or SEQ ID NOs: 34, 35, and 51 (instant SEQ ID NOs: 12, 13, and 14). Codarri Deak also teaches a human PD-L1 antibody with heavy chain variable domain VH SEQ ID NO: 38 (includes instant SEQ ID NO: 15) and light chain variable domain VL SEQ ID NO: 39 (includes instant SEQ ID NO: 16).
The PD-1 targeted IL-2 variant immunocytokine taught by Codarri Deak is an antibody-cytokine fusion protein for targeting IL-2 immunotherapy directly to effector cells (e.g., cytotoxic T lymphocytes) by conjugating IL-2 to a PD-1 antibody (para 19). The PD-1 targeted IL-2 variant immunocytokine taught by Codarri Deak exhibited superior efficacy compared to PD-1 antibody, PD-L1 antibody, and PD-L1 targeted IL-2 variant treatment in decreasing tumor size in a mouse tumor model, as assessed by enhanced median and overall survival (para 296), making this immunocytocine a promising therapy for cancer (para 345). Given the superiority of the PD-1 targeted IL-2 variant immunocytokine relative to the other PD-1/PD-L1 options, it follows that this antibody was chosen for further investigations involving other anti-tumor combination therapies.
Codarri Deak teaches a method using this PD-1 targeted IL-2 variant immunocytokine as a cancer treatment (para 33) (instant claim 2). Types of cancer to be treated include breast cancer, lung cancer, colon cancer, bladder cancer, kidney cancer, liver cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric carcinoma cancer, esophageal cancer, mesothelioma, prostate cancer, leukemia, lymphoma, and myeloma (instant claim 3) (para 256). Desirable effects of treatment included preventing metastasis (instant claim 4) (para 129). 
IL-2 stimulates the proliferation and differentiation of T cells (para 4 and 140) (instant claim 8) and expands lymphocyte populations, making it an attractive option for anti-cancer therapy (para 5). However, IL-2 functions in other aspects of the immune system; in the presence of IL-2, the cytotoxic T lymphocytes might recognize the tumor as self and undergo activation-induced cell death or the immune response might be inhibited by IL-2 dependent regulatory T cells (para 9), leading to tumor immunity/tolerance. The IL-2 mutant of the PD-1 targeted IL-2 variant immunocytokine of Codarri Deak was designed to overcome tumor tolerance/immunity (para 20) (instant claim 6); the mutation of the IL-2 polypeptide abolishes the binding of IL-2 to the high affinity -subunit of the IL-2 receptor (para 12).
Claim 10 details use of the PD-L1 antibody Atozolizumab for use in the combination therapy with the PD-1 targeted IL-2 variant immunocytokine of claim 1. Codarri Deak teaches use of Atozolizumab as a PD-L1 antibody state-of-the-art reference standard when evaluating PD1-antibody function in a test for conventional CD4+ T cell function suppression (para 53); thus, its use as an alternative PD-L1 antibody would have been obvious to the ordinary artisan.
Regarding claims 11, 12-14, Codarri Deak teaches a humanized antibody comprising human IgG1 heavy chain constant domains (para 171) and Fc domain mutations of the immunoconjugate where the amino acid substitution reduces binding to an Fc receptor and/or effector function; these include amino acids substitutions at L234A, L235A, P329G (para 28), N297A (para 203), and D265A (para 319).
Although Codarri Deak does teach a method for treating cancer using the PD-1-targeted IL-2 variant immunocytokine and PD-L1 antibody from claim 1, it does not teach a therapeutic method for a combination therapy of PD-1 antibody with an antibody that binds to human PD-L1.
Desai teaches use of the PD-L1 monoclonal antibody BGB-A333 in combination with the clinical-stage PD-1 antibody tislelizumab in patients with advanced solid tumors (Background). This combination was well tolerated and demonstrated antitumor activity in patients with advanced solid tumors (Conclusions).
With respect to claims 5-8, Desai teaches that even though PD-1 and PD-L1 have overlapping elements, each has a distinct mechanism of action (Background). PD-1 and PD-L1 blockers inhibit immune suppression, thereby stimulating the immune response (instant claim 5 and 7) and promoting antitumor activity (background). Nonclinical studies have demonstrated that this antitumor activity may be synergistic when both a PD-1 blocker and a PD-L1 blocker are co-administered as a cancer therapy (Background). 
Given that both Codarri Deak and Desai are drawn to monoclonal antibody treatments of cancer that inhibit the PD-1/PD-L1 pathway, and further given that Desai teaches a method of combining antibodies directed against both PD-1 and PD-L1 in the same subject, it would have been obvious to one of ordinary skill in the art to co-administer the PD-L1 monoclonal antibody taught by Codarri Deak and the PD-1-targeted IL-2 variant immunocytokine also taught by Codarri Deak using the method of Desai because the ordinary artisan would have been motivated to do so, because Desai teaches that anti-PD-1 antibody and anti-PD-L1 antibody combination therapy is useful for the treatment of cancer and that the combination could be therapeutically synergistic (Background). The combined teachings, therefore, provide a reasonable expectation of success in using this therapeutic combination for treating cancer, especially since the PD-1-targeted IL-2 variant immunocytokine was shown to be superior to anti-PD-1 antibody alone (Codarri Deak, para 345). 

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Codarri Deak and Desai as applied to claims 1-14 above, and further in view of Cherkassy et al (“Cherkassky”; PTO-892).
Although the combined references of Codarri Deak and Desai teach a therapeutic method for the treatment of cancer using a PD-1 targeted IL-2 variant immunocytokine in combination with an antibody that binds PD-L1, the combination does not teach use of the method with pre-treatment or co-treatment with an additional immunotherapy.
Cherkassky teaches the benefits of co-administering therapies related to PD-1/PD-L1 signaling with additional immunotherapies, as this combination maximizes CAR-T cell potency (p 3141, col 2, para 1). The methods taught by Cherkassky include treating cancer in a subject using the therapeutic combination of PD-1 antibody and an immunotherapy (i.e. CAR-T cell therapy). 
CAR-T cells are reprogrammed T-cells that target tumor surface antigens; however, adaptive resistance compromises the efficacy of this therapy (Abstract). Co-administration of anti-PD1 antibodies to block PD-1/PD-L1 signaling is a promising therapeutic combination for overcoming this inhibition of CAR-T cells. Therefore, it follows, that combining CAR-T cell therapy with a treatment that blocks PD-1/PD-L1 signaling can improve the immune response of CAR-T cells. Indeed, Cherkassky teaches that blockade of the PD-1/PD-L1 pathway with an PD-1 antibody can restore the function of CD28 CAR-T cells, suggesting that co-administration of PD-1 antibody with CAR-T cells therapy would be an effective strategy for improving potency of CAR-T therapies (Abstract).
Therefore, in view of the immunocytokine and PD-L1 antibody taught by Codarri Deak and the PD-1/PD-L1 blocker combination treatment method of Desai, and further in view of the PD-1 blocker CAR-T combination treatment of Cherkassky, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to combine the PD-1 targeted IL-2 variant immunocytokine and PD-L1 antibody of claim 1 with an additional therapy comprising adoptive cell transfer (e.g., CAR-T cells) because benefits of the combination therapies taught by Desai and Cherkassky could be even further enhanced using the known improved PD-1 antibody therapeutic of Codarri Deak, i.e. the PD-L1 targeted IL-2 variant. 

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A BENAVIDES whose telephone number is (571) 272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A BENAVIDES/
Patent examiner, AU 4161

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649